Case: 15-11123      Document: 00513955763         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11123
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JORDAN MICHAEL PORTER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:14-CR-270-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jordan Michael
Porter has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).       Porter has not filed a response.          We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11123      Document: 00513955763     Page: 2   Date Filed: 04/18/2017


                                   No. 15-11123

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
         Our review reveals a clerical error in the judgment. The judgment states
that Porter pleaded guilty to Count 1 of the indictment when he pleaded guilty
to Count 1 of the superseding information.
         Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical error in the judgment. See FED. R. CRIM.
P. 36.




                                         2